Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action on the 16/561128 application filed on 9/5/19.
Claims 1-20 are pending and have been fully considered. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 4/7/17 and 7/5/17. It is noted, however, that applicant has not filed a certified copy of the JP2017-076469 and JP2017-131697 applications as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 9/5/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically a copy of WO 2016/157378 has not been provided and therefore has not been considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flow path members in claim 1, culture state monitoring device in claim 5, irradiation optical system in claim 8, driving means in claim 10, and reflecting member in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by PANT (US 2015/0377861).
With respect to claim 1, 4, flow path members has been interpreted under 35 USC 112f, as stated above, to be tubes and functional equivalents (see Spec. 0009 and 0025). PANT discloses a cell culture device in the form of a microfluidic chip (medium changing device) comprising a flat plate shaped manifold 134 (lid) disposed to cover two or more wells 138 (regions) in which a medium may be stored, the wells are adjacent to each other and open upward; multiple inlet/outlet channels 136a/b that are fluid conduits or a collection of tubes (flow path members) that connect to channels in the manifold (intermediate section exposed on . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over PANT (US 2015/0377861).
With respect to claim 2, PANT discloses the pump can be adjacent the microfluidic chip array (Fig 12, 0080) or can be in the microfluidic chips (0067, 0097) but does not disclose it is provided removably from the lid. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the pump removably from the lid, since it has been held that rearranging parts of an invention involved only routine skill in the art and that constructing a formerly integral structure in various elements (removably) involves only routine skill in the art. MPEP 2144.04.
With respect to claim 3, PANT discloses the pump can be a peristaltic pump, which inherently includes a pump body and a driving motor the pump can be adjacent the microfluidic chip array (Fig 12, 0080) or can be in the microfluidic chips (0067, 0097) but does not explicitly disclose the body is fixed to the lid and the motor is removably attached to the body. However, it would have been obvious to one having ordinary skill in the art at the time the invention was .

Claims 5-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PANT (US 2015/0377861) in view of HANDIQUE (US 2017/0153219). 
With respect to claim 5, 8, culture state monitoring device has been interpreted under 35 USC 112f, as stated above, to be an optical data acquisition device (Spec 0055) which is further interpreted as an irradiation optical system and measurement optical system which are defined as a light source with collimator lens and a condenser lens and photo meter (0056) and their functional equivalents. PANT discloses the microfluidic chip (medium changing device) according to claim 1 as stated above, and optical means such as a camera or video camera with a brightfield, phase contrast or fluorescent microscope having a light source or laser in which all systems including the pump and detection means are controlled by a computer (controller controls pump) (0080-81, 0096) but does not explicitly disclose the light source with collimator lens and optical system with a condenser lens and photo meter. However, HANDIQUE discloses a system for imaging cells in a microfluidic cell device (0019) comprising an illumination module, and an optical sensor with a control system (Abstract) in which the illumination can be bright filed or fluorescence, comprising a light source and collimator (0021-22) with an optical sensor 150 such as a photodiode or other suitable photodetector (photometer/sensor that detects light) that detects light and can comprise additional lens or beam shaper or emission filter (functional equivalents to condenser lens) that focus light from the target to the optical sensor (0021-22, 0034, 0042-43, Fig 1B) and a control system (0052-54). It would have been obvious to 
With respect to claims 6-7, 11-13, 17-18, PANT discloses the device wells can be for cell culture (0029) all systems including the pump are controlled by a computer (controller controls pump) (0080-81, 0096) and the optical system can be configured to detect a fluorescence, luminescence, or other electromagnetic signal (0081) including intensity (0089) and HANDIQUE discloses the optical sensor is capable of imaging in color (0042). It is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations See MPEP § 2114 and 2115. These claims are considered to encompass intended use limitations as they do not further define the structural components of the invention. As stated above, PANT modified by HANDIQUE meets all the structural claimed limitations and therefore is capable of being operated in the claimed manner. 
With respect to claim 10, driving means is interpreted under 35 USC 112f, as stated above, to include a linear movement mechanism such as a ball screw on a rail with a motor or a pulley and belt (Spec 0067) or their functional equivalents. PANT discloses the microscope (monitoring device) has an automated stage that provides precise and repeatable control of microfluidic chip locations (0081) but does not explicitly disclose a driving means for moving the irradiation optical system or sensor. However, HANDIQUE discloses a portion of the optical 
With respect to claim 14, PANT discloses the computer 28 (controller) is provided outside of an incubation chamber 24 (Fig 12, 0080). 
With respect to claims 15-16, PANT discloses the microfluidic chip (medium changing device) is housed in an incubation chamber (casing, waterproof structure) (0080) but does not explicitly disclose the optical system is within the chamber also. However, HANDIQUE discloses housing for the illumination module to reduce or eliminate light not originating from the illumination module (0020). Therefore it would have been obvious to one of ordinary skill in the art to modify the chamber of PANT to include the illumination system also within the housing as taught by HANDIQUE to prevent the unwanted extraneous light (0020). 
With respect to claims 19-20, it is noted the limitations claimed are drawn to the intended use of the culture state monitoring device and do not positively recite any further structural components. It is noted the reflecting member (interpreted under 35 USC 112f to be a mirror, Spec 0079) is not positively recited in claim 19. However, it is noted HANDIQUE discloses using mirrors to reflect the light onto the target (cells) that are positioned above the microfluidic device (top plate) (0021-22, 0034, 0040-43, 0058). 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PANT (US 2015/0377861) in view of HANDIQUE (US 2017/0153219) as applied to claims 5-8, 10-19 above in further view of BRYANT (US 2011/0056290). 
With respect to claim 9, PANT and HANDIQUE disclose the system as stated in the above rejections, and HANDIQUE further discloses placing the light source in a horizontal direction (Fig 1B) or any appropriate orientation to direct light to illuminate the cells of interest with any suitable illumination profile (0021-22) but does not disclose the light source is radiated from a lateral side of each of the wells. However, BRYANT discloses a system and method for detection in a vessel using an optical imager placed across from a laser light source such that the light radiates in the horizontal direction from a lateral side of each vessel (region) (0015, Fig 1). It would have been obvious to one of ordinary skill in the art to rearrange the light source of PANT and HANDIQUE to radiate light in a horizontal direction from a lateral side of the wells towards a detector since it has been held that rearranging parts of an invention involved only routine skill in the art. MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 for additional references that are considered related to applicant’s endeavor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799